DETAILED ACTION
Applicant’s amendment filed November 24, 2021 is acknowledged.
Claims 1-4, 6, 8, 18, and 20-23 have been amended.
Claims 5, 10, 12-16, and 19 are cancelled.
Claims 1-4, 6-9, 11, 17, 18, and 20-23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (hereinafter Aminaka) (U.S. Patent Application Publication # 2015/0230165 A1) in view of MIYAGOSHI et al. (hereinafter Miyagoshi) (U.S. Patent Application Publication # 2017/0332294 A1), and further in view of XU et al. (hereinafter Xu2) (U.S. Patent Application Publication # 2018/0359671A1).
Regarding claims 1, 18, and 20, Aminaka teaches and discloses a communication apparatus (mobile station 3, figures 1, 7, and 10) and method for controlling a communication apparatus, the method comprising: 
connecting by using a first wireless communication scheme, a first access point (base station, 1, figure 1) which forms a first wireless network (mobile network, 5, figure 1) ([0039]; teaches the mobile station is configured to establish a connection to the base station which forms the first wireless network using access technology such as WiMax); 
transmitting data to the first access point via the first wireless network (mobile network 5, figure 10) (figures 1 and 10; [0064]; teaches the mobile station transmits data to the base station of the mobile network); 
requesting information (NW information; figures 10 and 11) from another communication apparatus (mobile station, 4, figures 1 and 10) by using a second wireless communication scheme different from the first wireless communication scheme while the connection to the first access point is maintained ([0039]; [0057]; [0064]; [0065]; teaches obtaining network information from another mobile station using second communication scheme, such as wireless PAN/Bluetooth, while maintain connection with the mobile network; figures 10 and 11), the information being used for connection to a second wireless network (mobile network, 6, figure 1) formed by a second access point (base station, 2, figure 1) to which the another communication apparatus connects to obtain the information and including at least one selected from the group consisting of (a) a basic service set identifier (BSSID), (b) a communication channel, (c) an encryption system, and (d) an encryption key regarding the second wireless network ([0060]; teaches obtaining broadcast information such as SSID) ([0039]; [0040]; teaches the mobile station, 3, can obtain information regarding another mobile network, 6, in which the other mobile station 4, is connected using a different wireless access technology; figures 1 and 10; [0060]; [0064]); and 
receiving the requested information from the another communication apparatus (mobile station, 4, figure 1) by using the second wireless communication scheme (S501, figure 10; [0064]; teaches obtaining network information).
However, Aminaka may not expressly disclose requesting network information where throughput of data transmission via the first wireless network is lowered.
Nonetheless, in the same field of endeavor, Miyagoshi teaches and suggests requesting network information (power and bandwidth information) where throughput of data transmission via the first wireless network is lowered ([0057]; [0058]; [0059]; teaches requesting power and bandwidth information where the bandwidth via the first network is lowered/decreased; [0071]).

However, Aminaka, as modified by Miyagoshi, may not expressly disclose switching, based on the received information, an access point to be connected by using the first wireless scheme from the first access point to a second access point which forms the second wireless network, wherein connection to the second access point is made without going through the another communication apparatus (although Aminaka does teach determining which network connection to connect to based on the obtained network information; figures 10 and 11).
Nonetheless, in the same field of endeavor, Xu2 teaches and suggests switching, based on the received information, an access point (eNB1, figure 7) to be connected by using the first wireless scheme from the first access point to a second access point (eNB2, figure 7) which forms the second wireless network, wherein connection to the second access point is made without going through the another communication apparatus (figure 7; [0053]; [0054]; [0055]; teaches a companion UE in a handover scheme switching from one eNB of a network to another eNB of another network based on obtained handover request message information from the second network without going through the master UE).


Regarding claim 11, Aminaka, as modified by Miyagoshi and Xu2, further discloses wherein the information regarding the second wireless network includes one or more of a throughput, radio field intensity, necessity of address obtainment, necessity of authentication, necessity of communication session establishment, a data rate, a delay time, a retransmission probability, a packet loss rate, and a number of connecting terminals of the second wireless network ([0044]; teaches network information regarding wireless quality).  

Regarding claim 17, Aminaka, as modified by Miyagoshi and Xu2, further teaches and discloses wherein the first wireless communication scheme is a communication wireless local area network communication scheme and the second wireless communication scheme is a Bluetooth communication scheme ([0039]). 

claim 21, Aminaka, as modified by Miyagoshi and Xu2, further teaches and discloses wherein the first access point and the second access point are access points complied with IEEE802.11 standard ([0039]; wireless LAN 802.11).

Regarding claim 22, Aminaka, as modified by Miyagoshi and Xu2, discloses the claimed invention, but may not expressly disclose wherein the request unit requests the information in a case where a value of the throughput of the data transmission via the first wireless network is less than or equal to a threshold value.
Nonetheless, Miyagoshi teaches and suggests wherein the request unit requests the information in a case where a value of the throughput of the data transmission via the first wireless network is less than or equal to a threshold value ([0057]; [0058]; [0059]; teaches requesting power and bandwidth information where the bandwidth via the first network is less than or equal to a threshold; [0071]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate requesting power and bandwidth information where the bandwidth via the first network is less than or equal to a threshold as taught by Miyagoshi with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi and Xu2, for the purpose of controlling and improving the handover process based on scenario information, as suggested by Miyagoshi.

Regarding claim 23, Aminaka, as modified by Miyagoshi and Xu2, further teaches and discloses wherein the request unit transmits information about the first ([0039]; [0064]; [0065]; figures 10 and 11).

Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (hereinafter Aminaka) (U.S. Patent Application Publication # 2015/0230165 A1) in view of MIYAGOSHI et al. (hereinafter Miyagoshi) (U.S. Patent Application Publication # 2017/0332294 A1) and XU et al. (hereinafter Xu2) (U.S. Patent Application Publication # 2018/0359671A1), and further in view of Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2018/0343598 A1).
Regarding claim 2, Aminaka, as modified by Miyagoshi and Xu2, discloses the claimed invention, but may not expressly disclose a control unit configured to control switching of connection based on a first time length required to complete communication in a case where connection to the first access point is maintained and a second time length required to complete the communication in a case where connection is switched to the second access point, wherein in a case where the first time length is longer than the second time length, the control unit performs control to switch connection from the first access point to the second access point. 
Nonetheless, Xu further teaches and suggests a control unit configured to control switching of connection based on a first time length (timerbmb; [0095]; [0096]) required to complete communication in a case where connection to the first access point is maintained and a second time length (handover performing time; [0097]) required to complete the communication in a case where connection is switched to the second access point, wherein in a case where the first time length is longer than the second  ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi and Xu2, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 3, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses the claimed invention, but may not expressly disclose wherein in a case where the first time length is shorter than the second time length, the control unit performs control not to switch connection from the first access point to the second access point.
Nonetheless, Xu further teaches and suggests wherein in a case where the first time length is shorter than the second time length, the control unit performs control not to switch connection from the first access point to the second access point ([0095]; [0096]; [0097]; teaches not performing the handover process).


Regarding claim 4, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses wherein the control unit performs control to switch connection from the first access point to the second access point after the communication of data via the first wireless network is completed (figure 10; [0064]; switching communication). 

Regarding claim 6, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses the claimed invention, but may not expressly disclose a calculation unit configured to calculate the first time length based on a size of data of which communication via the first wireless network is not completed in data pieces communicated and communication quality of communication via the first wireless network.
Nonetheless, Xu further teaches and suggests a calculation unit configured to calculate the first time length based on a size of data of which communication via the first wireless network is not completed in data pieces communicated and communication quality of communication via the first wireless network ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu2, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 7, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses the claimed invention, but may not expressly disclose wherein the calculation unit further calculates the second time length based on at least the information regarding the second wireless network. 
Nonetheless, Xu further teaches and suggests wherein the calculation unit further calculates the second time length based on at least the information regarding the second wireless network ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used 

Regarding claim 8, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses the claimed invention, but may not expressly disclose wherein the calculation unit calculates the second time length based on communication quality of communication via the second wireless network included in the information regarding the second wireless network and the size. 
Nonetheless, Xu further teaches and suggests wherein the calculation unit calculates the second time length based on communication quality of communication via the second wireless network included in the information regarding the second wireless network and the size ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as 

Regarding claim 9, Aminaka, as modified by Miyagoshi, Wang, and Xu2, discloses the claimed invention, but may not expressly disclose wherein in a case where the information regarding the second wireless network requires re-communication of data communicated via the first wireless network when the second wireless network is connected, the calculation unit calculates the second time length based on a value obtained by adding a size of the data communicated to the size and communication quality of communication via the second wireless network. 
Nonetheless, Xu further teaches and suggests wherein in a case where the information regarding the second wireless network requires re-communication of data communicated via the first wireless network when the second wireless network is connected, the calculation unit calculates the second time length based on a value obtained by adding a size of the data communicated to the size and communication quality of communication via the second wireless network ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover .

Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-9, 11, 17, 18, and 20-23 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 2, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477